Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 recites “The method according to claim 18”, however, claim 18 recites the thin film 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2, 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. No. 2017/0250365 A1), hereafter referred to as Jin, in view of Kim et al. (US Pub. No. 2018/0033998 A1), hereafter referred to as Kim.

As to claim 1, Jin discloses a thin film encapsulation structure (abstract and fig 7) comprising:
a laminated layer (fig 7, laminate 20/30/40/50) for encapsulating a member (organic light emitting display unit on display region of the array substrate 10; [0032]) to be encapsulated located on a substrate (substrate 10), the laminated layer comprising an organic layer (40) and an inorganic layer (50) alternately stacked, wherein an outermost layer of the laminated layer is the inorganic layer (50), the organic layer (40) having an inner surface facing the member (bottom surface of 40 facing display unit on array substrate 10), an outer surface opposite to the inner surface (top 
a restriction layer (30), for positioning the organic layer (40), located between the end surface of the organic layer (40) and a surface of the substrate (10). 
Jin does not explicitly disclose wherein the organic layer has one of hydrophilicity and hydrophobicity and wherein the restriction layer has the other of hydrophilicity and hydrophobicity.  
However, Jin teaches that the bump structure has repellence against formation solution of the organic layer ([0007]). 
Furthermore, Kim discloses that it was known in the art to form a flow control pattern (fig 1, 170;[0052]) with a dam structure (180) with hydrophobicity ([0052]) to control the flow of the protective layer.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a restriction layer with one of hydrophilicity and hydrophobicity, as explicitly taught by Kim, and the organic layer with the other of hydrophilicity and hydrophobicity since this will allow for the control of the organic layer as intended in Jin such that the 

As to claim 2, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin further discloses wherein the organic layer has hydrophilicity ([0038]; polymethacrylate has hydrophilicity) and the restriction layer has hydrophobicity ([0032] since layer 30 repellence to the organic layer it is considered to have hydrophobicity). 

As to claim 7, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin further discloses wherein the restriction layer has a thickness of overlapping ranges of about 50 to 800A ([0036]).
Jin does not disclose wherein the restriction layer has a width of about 100 to 500um. 
However, Kim further discloses wherein a restriction layer includes characteristics such as height and width that can be configured in a variety of ways depending upon the characteristics of the device ([0081]). 


As to claim 8, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin further discloses wherein a layer closest to the member of the laminated layer is the organic layer (fig 7, laminate layer is considered to only include encapsulation layers 40 and 50 and organic layer 40 is closer than 50). 

As to claim 9, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin further discloses wherein a layer closest to the member of the laminated layer is the inorganic layer (fig 7, laminate layer is considered to include inorganic layer 20). 

As to claim 17, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin further discloses wherein the inorganic layer comprises a ceramic material ([0038]). 
 
As to claim 18, Jin in view of Kim disclose the TFE structure according to claim 17 (paragraphs above).
Jin further discloses wherein the ceramic material comprises at least one of SiO2, SiNx, SiOxNy, and Al2O3 ([0038]). 

As to claim 19, Jin discloses a method for manufacturing a thin film encapsulation structure (abstract and fig 7), the method comprising:
providing a substrate (10), wherein a surface of the substrate is provided with a member to be encapsulated (organic light emitting display unit on display region of the array substrate 10; [0032]); and 
forming a laminated layer (20-50), for encapsulating the member (organic light emitting display unit on display region of the array substrate 10; [0032]), on the substrate and the member, the laminated layer comprising an organic layer (40) and an inorganic layer (50) alternately 
wherein forming the laminated layer further comprises forming a restriction layer (30) for positioning the organic layer (40) on a surface, on which the organic layer is to be formed, of the substrate (10). 
Jin does not explicitly disclose wherein the organic layer has one of hydrophilicity and hydrophobicity and wherein the restriction layer has the other of hydrophilicity and hydrophobicity.  
However, Jin teaches that the bump structure has repellence against formation solution of the organic layer ([0007]). 
Furthermore, Kim discloses that it was known in the art to form a flow control pattern (fig 1, 170;[0052]) with a dam structure (180) with hydrophobicity ([0052]) to control the flow of the protective layer.  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a restriction layer with one of hydrophilicity and hydrophobicity, as explicitly taught by Kim, and the organic layer with the other of hydrophilicity and hydrophobicity since this will allow for the control of the organic layer as intended in Jin such that the organic layer is repelled by the dam structure as taught in Jin’s paragraph [0007].  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and further in view of Lee (US Pub. No. 2014/0175397 A1).

As to claim 3, Jin in view of Kim disclose the TFE structure according to claim 2 (paragraphs above).
Jin further discloses wherein a material of the organic layer comprises at least one of epoxy resin, acryl, polyacrylate, polydimethyl diphenyl ether, and polypropylene ([0038]). 
Jin in view of Kim does not disclose wherein a material of the restriction layer comprises at least one of an alkali metal, salt and an alkaline earth metal oxide. 
Nonetheless, Lee discloses wherein a material of an interlayer for TFE comprises at least one of an alkali metal, salt and an alkaline earth metal oxide ([0065]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the known materials for an encapsulation structure taught in Lee for the encapsulation restriction layer of Jin in view of Kim since selecting a known hydrophobic or 

As to claim 4, Jin in view of Kim and Lee disclose the TFE structure according to claim 3 (paragraphs above).
Lee further discloses wherein the alkali metal salt comprises at least one of LiF, MgCl2, and NaCl ([0065]), and wherein the alkaline earth metal oxide comprises CaO. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and further in view of Fukiwara et al. (US Pub. No. 2018/0277609 A1), hereafter referred to as Fukiwara.

As to claim 5, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin in view of Kim do not explicitly disclose wherein the organic layer has hydrophobicity and the restriction layer has hydrophilicity. 
Nonetheless, Fukiwara discloses wherein the organic layer of an encapsulation film has hydrophobicity ([0161] teaches polyimide).
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and Fukiwara and further in view of Hirase (US Pub. No. 2013/0214266 A1).

As to claim 6, Jin in view of Kim and Fukiwara disclose the TFE structure according to claim 5 (paragraphs above).
Fukiwara further discloses wherein a material of the organic layer comprises at least one of polyimide and polyethyleneimine ([0161]), and it would have been obvious to use one of the known hydrophilic materials such as at least one of Al2O3, polytetrafluoroethylene, and polydimethylsiloxane (as taught by Hirase; [0091]) as the restriction layer of Jin in view of Kim since selecting a known hydrophobic or hydrophilic . 

Claims 10, 11, 13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and further in view of Wang et al. (US Pub. No. 2017/0279080 A1), hereafter referred to as Wang.

As to claim 10, Jin in view of Kim disclose the TFE structure according to claim 1 (paragraphs above).
Jin in view of Kim do not disclose wherein the laminated layer further comprises an auxiliary extension layer on a portion, extending along a direction parallel to a surface of the substrate, of the inner surface of the organic layer, and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity. 
Nonetheless, Wang discloses wherein a laminated layer (fig 1, layer 00) further comprises an auxiliary extension layer (fig 1, layer 003) on a portion, extending along a direction parallel to a surface of a substrate (layer 003 is parallel to substrate 02), of the inner surface of the organic layer (002), and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity ([0048]). 


As to claim 11, Jin in view of Kim and Wang disclose the TFE structure according to claim 10 (paragraphs above).
Wang further discloses wherein the auxiliary extension layer and the organic layer have hydrophilicity ([0063] and [0073]). 

As to claim 13, Jin in view of Kim disclose the TFE structure according to claim 10 (paragraphs above).
Wang further discloses wherein the auxiliary extension layer and the organic layer have hydrophobicity ([0063] and [0073]). 

As to claim 16, Jin in view of Kim and Wang disclose the TFE structure according to claim 10 (paragraphs above).

However, Kim further discloses wherein a TFE layer includes characteristics such as height and width that can be configured in a variety of ways depending upon the characteristics of the device ([0081]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the auxiliary extension layer of Jin in view of Kim and Wang with a thickness in the range of about 50 to 800A considering the teaching of Kim since this result effective variable depends on the size and thicknesses of the encapsulation layers and display components and display environment, such as a display used in harsh conditions.  

As to claim 20, Jin in view of Kim disclose the method according to claim 19 (paragraphs above). 
Jin in view of Kim do not disclose wherein forming the laminated layer further comprises forming an auxiliary extension layer on a surface, on which the organic layer is to be formed, of the member or the inorganic layer before forming the organic layer, and wherein the auxiliary extension layer and the organic layer have one of hydrophilicity and hydrophobicity. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the auxiliary extension layer of Wang on the laminate of Jin in view of Kim since this will improve the spreadability of the organic layer on the inorganic layer thereby improving the filling effect of cracks and defects in the inorganic layers by the organic layer.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and Wang and further in view of Hirase.

As to claim 12, Jin in view of Kim and Wang disclose the TFE structure according to claim 11 (paragraphs above).
2O3, polytetrafluoroethylene, and polydimethylsiloxane.
Nonetheless, Hirase discloses wherein known hydrophilic materials comprises at least one of Al2O3, polytetrafluoroethylene, and polydimethylsiloxane.
It would have been obvious to use one of the known hydrophilic materials such as at least one of Al2O3, polytetrafluoroethylene, and polydimethylsiloxane (as taught by Hirase; [0091]) as the auxiliary extension layer of Jin in view of Kim and Wang since selecting a known hydrophobic or hydrophilic material for the barrier layer was within the skill of one of ordinary skill in the art at the time the invention was made. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Kim and Wang and further in view of Lee.

As to claim 14, Jin in view of Kim and Wang disclose the TFE structure according to claim 11 (paragraphs above).

Nonetheless, Lee discloses wherein a material of an interlayer for TFE comprises at least one of an alkali metal, salt and an alkaline earth metal oxide ([0065]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use one of the known materials for an encapsulation structure taught in Lee for the encapsulation auxiliary layer of Jin in view of Kim and Wang since selecting a known hydrophobic or hydrophilic material for the barrier layer was within the skill of one of ordinary skill in the art at the time the invention was made. 

As to claim 15, Jin in view of Kim and Wang and Lee disclose the TFE structure according to claim 14 (paragraphs above).
Lee further discloses wherein the alkali metal salt comprises at least one of LiF, MgCl2, and NaCl ([0065]), and wherein the alkaline earth metal oxide comprises CaO.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/20/2021